DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Publication No. 2006/0054310, “Kim”).

Regarding Claim 12, Kim discloses a heat exchanger that exchange heat between refrigerant flowing inside and air flowing outside (figs 3-8), the heat exchanger (20, 30) comprising: 
an upstream-side flat tube (43); 
downstream-side flat tubes (43) on a downstream side of the upstream-side flat tube in a direction of air flow (fig 3); and 
a space formation member (55, fig 4) that defines a distribution space in which the refrigerant coming out of the upstream-side flat tube is distributed to the downstream-side flat tubes (fig 4).

Regarding Claim 13, Kim further discloses wherein the distribution space turns back the refrigerant coming out of the upstream-side flat tube and leads the refrigerant to the downstream-side flat tubes (fig 4).

Regarding Claim 14, Kim further discloses a header (53, 54) that comprises the space formation member (55), wherein the distribution space is inside the header, and the upstream-side flat tube and the downstream-side flat tubes are connected to the header (Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 12 above, and further in view of Yamamoto et al. (Japanese Patent Publication JPS63197893A, “Yamamoto”).

Regarding Claim 15, Kim discloses all previous claim limitations. However, Kim does not explicitly disclose wherein the heat exchanger comprises a portion in which flat tubes connected to the distribution space do not overlap each other when viewed in the direction of the air flow. Yamamoto, however, discloses a heat exchanger (fig 2) comprises a portion in which flat tubes (1A, 1B) connected to the distribution space do not overlap each other when viewed in the direction of the air flow (fig 2). Yamamoto teaches that this allows for fresh air to hit all the . 


Claims 16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 12 above, and further in view of Ito et al. (U.S. Patent Publication No. 2016/0169586, “Ito”).

Regarding Claim 16, Kim discloses all previous claim limitations. However, Kim does not explicitly disclose wherein the downstream-side flat tubes comprise a first downstream-side flat tube and a second downstream-side flat tube on a downstream side of the first downstream-side flat tube in the direction of the air flow. Ito, however, discloses a heat exchanger (fig 3b) wherein downstream-side flat tubes (11c, 11d) comprise a first downstream-side flat tube (11c) and a second downstream-side flat tube (11d) on a downstream side of the first downstream-side flat tube (11a) in the direction of the air flow. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kim to provide multiple upstream and downstream flat tubes such as taught by Ito in order to increase the heat exchange capacity of the heat exchanger. 

Regarding Claim 18, the combination of Kim and Ito discloses all previous claim limitations. Kim, as modified, further discloses wherein a first communicating channel and a second communicating channel are disposed in the distribution space (see annotated fig 3b 

    PNG
    media_image1.png
    480
    691
    media_image1.png
    Greyscale


Regarding Claim 19, the combination of Kim and Ito discloses all previous claim limitations. Kim, as modified, further discloses wherein the distribution space is connected with the second downstream-side flat tube (11d, Ito) and the first downstream-side flat tube (11c, Ito), and the first downstream-side flat tube is capable of being disposed lower in a direction of 

Regarding Claim 20, the combination of Kim and Ito discloses all previous claim limitations. Kim, as modified, further discloses wherein the upstream-side flat tube comprises upstream-side flat tubes disposed such that flat portions of each of the upstream-side flat tubes face each other (such as shown in figure 4 of Kim), the first downstream-side flat tube comprises first downstream-side flat tubes (11a, Ito) disposed such that flat portions of each of the first downstream-side flat tubes face each other, the second downstream-side flat tube (11d, Ito) comprises second downstream-side flat tubes disposed such that flat portions of each of the second downstream-side flat tubes face each other (such as shown in figure 4 of Kim), and the distribution space comprises distribution spaces disposed such that the distribution spaces are aligned with each other in a direction in which the plurality of up stream-side flat tubes are aligned with each other (see annotated fig 4 below, Kim).

    PNG
    media_image2.png
    688
    557
    media_image2.png
    Greyscale

Regarding Claim 21, the combination of Kim and Ito discloses all previous claim limitations. Kim further discloses wherein the upstream-side flat tube comprises a first upstream-side flat tube and a second upstream-side flat tube (see annotated fig 6 below), flat portions of the first and second upstream-side flat tubes face each other, the distribution space comprises: 
a first distribution space that leads the refrigerant coming out of the first upstream-side flat tube to the downstream-side flat tubes (see annotated fig 6 below); and 
a second distribution space that leads the refrigerant coming out of the second upstream-side flat tube to the downstream-side flat tubes independently of the first distribution space (see 


    PNG
    media_image3.png
    506
    805
    media_image3.png
    Greyscale


Regarding Claim 22, Kim discloses all previous claim limitations. However, Kim does not explicitly disclose a fan that supplies air flow to the heat exchanger. Ito, however, teaches providing a fan (54, fig 11) which supplies air flow to a heat exchanger (52). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kim to provide the fan of Ito in order to supply air flow. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Ito as applied to claim 16 above, and further in view of Goenka (U.S. Patent Publication No. 2013/0199288).

Regarding Claim 17, the combination of Kim and Ito discloses all previous claim limitations. Kim, as modified, further discloses wherein a first communicating channel and a second communicating channel are disposed in the distribution space (see annotated fig 3b below, Ito), the first communicating channel leads the refrigerant coming out of the upstream-side flat tube to the first downstream-side flat tube (11c, Ito), the second communicating channel leads the refrigerant coming out of the upstream-side flat tube to the second downstream-side flat tube (11d, Ito).


    PNG
    media_image1.png
    480
    691
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/HARRY E ARANT/Primary Examiner, Art Unit 3763